Citation Nr: 1207820	
Decision Date: 03/01/12    Archive Date: 03/16/12

DOCKET NO.  09-29 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased initial rating for lumbar disc disease status post laminectomy, rated as 10 percent disabling beginning on July 23, 2007 but prior to November 16, 2010, and as 20 percent disabling beginning on November 16, 2010, and to include consideration of a separate rating for associated neurologic abnormalities such as radiculopathy affecting the lower extremities.

2.  Entitlement to service connection for residuals of head injury.

3.  Entitlement to service connection for a neck disability, to include as secondary to residuals of a head injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from October 1960 to January 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions dated in November 2008 and March 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied entitlement to the benefits sought on appeal.  The November 2008 rating decision denied service connection for residuals of a head injury and granted service connection for residuals of a back injury status post surgery.  A 10 percent rating was assigned for the service connected residuals of a back injury, effective from July 23, 2007.  The March 2009 rating decision denied service connection for a neck condition.  The appellant appealed these decisions to the Board, and the case was referred to the Board for appellate review.  

A Travel Board hearing was held on March 22, 2011, before Kathleen K. Gallagher, a Veterans Law Judge who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the determination in this case.

The issues of entitlement to nonservice-connected pension and entitlement to special monthly compensation (SMC) have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for residuals of a head injury and entitlement to service connection for a neck disability, to include as secondary to residuals of a head injury, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  For the time period beginning on July 23, 2007, but prior to October 6, 2008, the Veteran's service-connected lumbar disc disease status post laminectomy is manifested by forward flexion to no less than 75 degrees; combined range of motion of the thoracolumbar spine is greater than 120 degrees; there is no evidence of muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour; the disability is not manifested by ankylosis of the spine and there is no objective evidence of intervertebral disc syndrome resulting in incapacitating episodes requiring bed rest prescribed by a physician.

3.  For the time period beginning on October 6, 2008, the Veteran's service-connected lumbar disc disease status post laminectomy is manifested by forward flexion of the thoracolumbar spine to no less than 45 degrees; the disability is not manifested by ankylosis of the spine and there is no objective evidence of intervertebral disc syndrome resulting in incapacitating episodes requiring bed rest prescribed by a physician.

4.  The Veteran has been diagnosed with nerve root irritation, radiculopathy, and left foot drop, which are at least as likely as not manifestations of his service-connected lumbar disc disease status post laminectomy.
CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for lumbar disc disease status post laminectomy for the time period beginning on July 23, 2007 but prior to October 6, 2008, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243 (2011).

2.  The criteria for an initial rating of 20 percent for lumbar disc disease status post laminectomy for the time period beginning on October 6, 2008, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243 (2011).

3.  The criteria for an initial rating in excess of 20 percent for lumbar disc disease status post laminectomy for the time period beginning on October 6, 2008, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243 (2011).

4.  Resolving all reasonable doubt in favor of the Veteran, a separate rating, to be assigned by the Regional Office, is warranted for radiculopathy of the lower extremities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (1) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

In addition, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, the Veteran is challenging the initial disability rating assigned following the grant of service connection for lumbar disc disease status post laminectomy.  As noted above, in Dingess, the United States Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify has been satisfied with respect to this issue. 

In addition, the duty to assist the Veteran has been satisfied in this case.  All available relevant evidence pertinent to the issues on appeal is in the claims file including private treatment records, VA treatment records, service treatment records, and private treatment records.  The Veteran has had the opportunity to present evidence and argument in support of his claims and testify at a Board hearing, and nothing reflects that he has indicated the existence of any relevant evidence that has not been obtained or requested.  In addition, the Veteran was afforded several VA examinations with respect to his claim.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the June 2008, August 2008, October 2008, and November 2010 VA examination reports are adequate with respect to the claim for an increased initial rating.  In this regard, the examiners reviewed the claims file, conducted thorough examinations, and provided the medical information addressing the rating criteria with respect to the increased rating claim on appeal.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Consequently, there is no additional development that can be conducted, nor any other records which can be obtained, which would substantiate the Veteran's claim.  Therefore, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case. 

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal. 

LAW AND ANALYSIS

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Because the present appeal arises from an initial rating decision, which established service connection and assigned the initial disability rating, it is not the present level of disability which is of primary importance; the entire period is to be considered to ensure that consideration is given to the possibility of separate ratings for separate periods of time based on the facts found.  See Fenderson, 12 Vet. App. 119 (1999).

Evaluation of a disability includes consideration of the Veteran's ability to engage in ordinary activities, including employment, and the effect of symptoms on functional abilities.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59. 

Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent disability evaluation is assigned when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability evaluation is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent disability evaluation is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent disability evaluation is warranted for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability evaluation is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability evaluation is warranted for unfavorable ankylosis of the entire spine. 

Note 1 to this provision provides that associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a , General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2011). 

Further, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motions for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2) (2011).  See also 38 C.F.R. § 4.71a , Plate V (2011). 

Unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5) (2011).

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent disability evaluation is contemplated for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent disability evaluation is assigned for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent disability evaluation is assigned for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent disability evaluation is assigned for incapacitating episodes having a total duration of at least six weeks during the past 12 months. 

Service connection for residuals of a back injury, status post surgery, was granted in a November 2008 rating decision.  A 10 percent rating was assigned, effective from July 23, 2007.  Thereafter, in a December 2010 rating decision, the RO granted an increased rating of 20 percent for lumbar disc disease, status post laminectomy, effective from November 16, 2010.

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that an increased disability rating in excess of 10 percent for service-connected lumbar disc disease status post laminectomy is not warranted for the time period prior to October 6, 2008.  However, as of October 6, 2008, a 20 percent rating is warranted.  At no time during the initial evaluation period is a rating in excess of 20 percent warranted.
The Board notes that a February 2005 private treatment record indicates that the Veteran presented with back and left leg pain that went from his buttock down into his calf and knee.  It had been ongoing for two to three months.  On examination no definite neurologic deficits were noted.  

A June 2005 private treatment consultation report notes that the Veteran underwent a laminectomy at L4-L5 in 1970 and did extremely well.  Intermittently, he has had some episodes about every four or five years.  About one month ago, he began having pain in his left hip with numbness down into his left leg, over his shin and over the top of his foot.  He subsequently noted that his foot was slapping.  The private physician stated that the Veteran clearly has a foot drop.  Bowel and bladder function were noted to have been good.  One week earlier, a lumbar myelogram was done.  A large disc herniation and/or degenerative changes of the lateral recess stenosis on the left were found at L4-5.  MRI of the lumbar spine revealed significant degenerative changes within the discs themselves, facet hypertrophy, and degenerative changes at multiple levels.  Examination revealed that straight leg raising was positive on the left at 80 degrees.  The private physician stated that the Veteran has a foot drop on the left, which is profound.  Examination revealed loss of sensation over the dorsum of his foot and some mild plantar weakness.  Knee reflexes were 1+.  Ankle reflexes are both hypoactive.  The Veteran might have a suggestion of a completely flat reflex on the left.  The impression was L5 radiculopathy, severe degenerative lumbar disc disease.

Another June 2005 private treatment record notes that the Veteran returned with a severe foot drop, without any significant change.  

A July 2005 private treatment record notes that the Veteran was status post METRX discectomy.  There was still complete foot drop.  His foot was already improving on the left. 

A June 2008 VA examination report notes that the Veteran injured his back lifting heavy refueling equipment in 1965.  He had an X-ray in 1966 that showed degenerative disc disease from T12 through L5-S1.  He was treated conservatively in service.  He did have pain that radiated into his left thigh.  With heavy exercise, he would get numbness in his left leg.  Shortly after discharge he had a laminectomy.  After surgery, he still had pain in his back and left leg, but it was tolerable.  He had myelograms and MRIs in 2005 that showed spinal stenosis with L4-L5 and L5 nerve root compression.  It also showed degenerative disc disease throughout the lumbar spine.  In 2005 he had an L4-L5 micro-discectomy.  This offered him reasonable relief; however, he has continued to have pain in the low back and left leg with long standing, long walking, and heavy lifting.  He has had no incapacitating episodes in the last year.  He does not use a brace or assistive device, there is no effect on his occupation, and he has no flare-ups.  Finally, it was noted that the Veteran has no incoordination, excess fatigue, or lack of endurance. 

Physical examination revealed normal gait.  There was straightening of the lordosis.  Flexion was to 75 degrees but with pain in the left leg.  Extension was to 10 degrees with pain.  Bilateral lateral flexion and rotation were all to 10 degrees with pain.  He could barely stand on his heels and toes to walk.  Reflexes were 3+ in the right knee.  Reflexes were absent in the ankles and left knee.  There was marked decrease in strength of the flexion of the left foot and in the extensor hallucis longus muscle.  Straight-leg signs were negative bilaterally.  There was no loss of pinprick to the thighs, legs or feet.  With repetitive motion times three, there was no change in the range of motion due to incoordination, weakness, endurance, fatigue, or pain level.  

An August 2008 VA examination report notes that the Veteran has had chronic intermittent low back pain and left lower extremity paresthesias and dysthesias in an S1 radicular pattern intermittently over the years.  He underwent a second laminectomy discectomy fusion in 2002 with a revision procedure in 2005.  In the past 12 months, he experiences daily mechanical low back pain symptoms that rate 6/10 on the pain scale.  He experiences flare-ups with 10/10 intensity of pain.  They are usually associated with prolonged walking or standing and they resolve within 30 minutes of rest.  He denied using any orthopedic assistive device for his low back condition.  He also denied any days of physician prescribed bedrest for his lumbar spine condition in the last 12 months.  The Veteran was then currently employed as an insurance salesman.  He reported increased back pain symptoms associated with prolonged sitting, walking, standing, or driving.  He can no longer complete any sort of strenuous yard, household, or vehicle maintenance or repair tasks as a result of pain related to his lumbar spine condition.  

Physical examination revealed decreased lumbar lordosis.  There was tenderness of the lumbar spinous processes and the left sided lumbar myofascia.  There was no sacral iliac joint tenderness.  Left sciatic notch tenderness was present.  Neurological examination revealed that sensation was intact to light touch for all dermatomes of the lower extremities.  Motor strength was 5/5 for all myotomes of the lower extremities.  There was no muscle atrophy.  Knee and ankle jerk reflexes were diminished on the left.  Babinski was negative bilaterally.  Straight leg raising was subjectively positive on the left.   Range of motion testing revealed 78 degrees of forward flexion.  After repetitive motion, flexion was to 76 degrees.  Extension was to 24 degrees.  After repetitive motion, it was to 20 degrees.  Left and right lateral flexion were each to 10 degrees both before and after repetitive motion.  Left and right lateral rotation were each to 18 degrees both before and after repetitive motion.  The Veteran complained of pain at the extremes of motion in each plane.  There was no apparent weakness, fatigability, or loss of coordination during or following three repetitions of range of motion testing.  

An October 2008 VA examination report notes that the Veteran has chronic low back pain every day.  The pain is a constant, pressure type pain that radiates down the left leg.  He has trouble lifting his left leg at times.  The left leg is numb primarily around the knee to the ankle.  He has difficulty walking 100 yards.  Standing for 20 minutes aggravates his back.  Sitting down and lying down do not aggravate it.  He uses no assistive device and has no additional limitations with flare-ups.  He has had no incapacitating episodes in the past year.  He denied urinary or fecal incontinency.  Examination revealed normal gait.  Flexion of the lumbar spine was to 60 degrees with pain in the lower lumbar spine.  Extension was to 10 degrees, also with pain in the lower lumbar spine.  Right and left lateral flexion and rotation were all to 10 degrees.  Straight leg raising on the left was to 15 degrees with his entire left leg shaking.  It was to 60 degrees on the right without back pain.  He had decreased absent pinprick sensation in the left lower extremity, positive foot-drop on the left side, but normal motor skills, and no muscle atrophy or muscle spasms present.  Active range of motion did not produce any weakness, fatigue, or incoordination.  There was no additional loss of range of motion with repetitive movement times three.  The diagnosis was laminectomy and fusion of the lumbar spine, chronic low back pain.

An August 2010 private treatment record notes that the Veteran has lower lumbar radiculopathy and lower back pain.  He was given a fluoroscopic guided bilateral transforaminal lumbar epidural steroid injection at L5.  The private treatment records show that similar epidural steroid injections were given in March 2010 and September 2009.  

A November 2010 VA examination report notes that if the Veteran stands for long periods of time or walks long distances, he will develop increasing pain in his back and legs, with numbness along the lateral calves into the toes of both feet.  The Veteran denied flare-ups.  He has very near constant pain.  He reported numbness in his toes.  He has no bowel or bladder incontinence.  He uses no assistive device or brace for his back.  He has had no incapacitating episodes of physician prescribed bed rest in the past 12-month time period.  It was noted that the Veteran is retired, but not due to his spine.  

Forward flexion was to 45 degrees with pain.  Extension was to neutral with pain.  He was unable to right and left laterally rotate without pain.  Right and left lateral flexion were each to 10 degrees with pain.  Straight leg raising was positive on the left at 30 degrees and on the right at 45 degrees in the sitting position.  Motor strength was 5/5 in both lower extremities with giveaway weakness.  Sensation was diminished in the L4-L5 nerve roots bilaterally.  Reflexes were 1+ in the knees and absent in the ankles bilaterally.  There are no additional limitations following repetitive use other than increased pain without further loss of motion.  There is no effect of incoordination, fatigue, weakness, or lack of endurance on spine function.  The diagnosis was failed back syndrome with very limited motion with continued nerve root irritation signs and symptoms.

Considering the evidence of record, the Board finds that the overall disability picture during the appeal period prior to the October 6, 2008 VA examination, does not more closely approximate the criteria for an initial disability rating in excess of 10 percent based upon limitation of motion of the spine.

Specifically, while the Veteran's forward flexion of the lumbar spine did increase over time from VA examination to VA examination, it was not severe enough to warrant a higher 20 percent rating prior to the October 6, 2008 VA examination.  In this regard, the Board notes that the June 2008 VA examination report reflects that flexion was to 75 degrees.  Although flexion was accompanied by pain in the left leg, there was no change in range of motion due to such pain, or on repetitive motion, or as a result of incoordination, weakness, lack of endurance, or fatigue.  Similarly, at the August 2008 VA examination, forward flexion was to 76 degrees after repetitive motion and with pain at the extreme end of this range of motion.  Again, the examiner found no weakness, fatigability, or loss of coordination during or following three repetitions of range of motion.  No additional loss of motion resulted from the pain or other factors (beyond the 76 degrees of flexion).  As such, these examination reports do not reflect a more severe disability picture than contemplated by the current 10 percent rating assigned, based upon limitation of motion for this time period prior to October 6, 2008.

There is also no evidence during the time period prior to October 6, 2008, of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  Congenital stenosis was present at the June 2008 examination; however, muscle spasms were not present, gait was normal, and spinal contour was not found to exhibit scoliosis, reversed lordosis or abnormal kyphosis.  The Veteran was noted to have straightening of the lordosis at the June 2008 VA examination and decreased lumbar lordosis at the August 2008 VA examination, but he was not found to have reversed lordosis whatsoever, to include as a result of severe muscle spasm or severe guarding.  Moreover, combined range of motion of the thoracolumbar spine was 125 degrees in June 2008 and 152 degrees in August 2008, which are both greater than 120 degrees.  No additional loss of motion was attributed to pain, fatigue, weakness, lack of endurance, or incoordination.  To warrant a higher 20 percent rating, combined range of motion of the thoracolumbar spine cannot be greater than 120.  As such, a 20 percent rating is not warranted for the time period prior to October 6, 2008, on these bases.  

However, at the October 6, 2008 VA examination, flexion of the lumbar spine decreased to 60 degrees with pain in the lower lumbar spine.  Under the rating criteria, flexion limited to 60 degrees warrants a 20 percent rating.  As such, a 20 percent rating is assigned as of the October 6, 2008 VA examination date.  A higher rating is not warranted as of this time because there is no evidence of flexion limited to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine, which are the criteria required for a higher, 40 percent rating.  As noted in the October 2008 VA examination report, there was no additional loss of range of motion with repetitive motion times three.  Therefore, range of motion is not limited to less than 60 degrees.  Moreover, as the Veteran retained useful motion of his spine during this time period, ankylosis is not present.  

The remainder of the medical evidence also fails to show that a rating in excess of 20 percent is warranted based upon limitation of motion for the time period beginning on October 6, 2008.  In this regard, the Board notes that the November 2010 VA examination report reflects that flexion had decreased to 45 degrees, with pain.  The examiner noted that there were no additional limitations following repetitive use other than increased pain without further loss of motion.  The examiner also noted that there was no effect on spine function from incoordination, fatigue, weakness, or lack of endurance.  Such range of motion does not warrant a higher 40 percent rating.  As noted above, the Veteran retains useful range of motion of the spine; therefore, ankylosis is not present.  Moreover, although range of motion was painful, flexion was to 45 degrees, with no additional loss of motion due to any other factors.  This range of motion falls squarely within the criteria set forth for a 20 percent rating.  As such, a higher 40 percent rating is not warranted for the service-connected lumbar disc disease with laminectomy based upon limitation of motion for the time period beginning on October 6, 2008.

The Veteran also cannot receive a higher rating based upon incapacitating episodes at any time during the period of the appeal.  In this regard, all VA examinations specifically note that the Veteran did not have any periods of bed rest prescribed by a physician whatsoever.  Therefore, a higher rating based upon incapacitating episodes is not warranted at any time during the appeal.

With regard to whether a separate rating based upon a neurological component of the Veteran's service-connected lumbar disc disease with laminectomy, the Board finds that there is no evidence of bowel or bladder impairment.  However, in giving the Veteran the benefit of the doubt, there is evidence of bilateral lower extremity neurological impairment.  As such, separate ratings are warranted.

Specifically, regarding the left lower extremity, the Board notes that the Veteran has stated that he has had left lower extremity symptoms since service.  The earliest documentation of left lower extremity neurological symptoms of record is from February 2005.  The February 2005 private treatment record notes complaints of left leg pain that went from the buttock down into the calf and knee.  However, no neurological deficits were noted on examination.  The first evidence of a diagnosed left lower extremity neurological disability is from June 2005 private treatment records, which note the presence of severe left foot drop, loss of sensation over the dorsum of the left foot, as well as some mild plantar weakness.  Knee reflexes were diminished and ankle reflexes were hypoactive.  

The medical evidence continues to document complaints of left lower extremity neurological symptoms.  At the June 2008 VA examination, the Veteran complained of numbness in his left leg with heavy exercise.  Reflexes were absent in the ankles and left knee but normal in the right knee.  There was marked decrease in strength of the flexion of the left foot and in the extensor hallucis longus muscle.  There was no loss of pinprick to the thighs, legs, or feet.  No neurological diagnosis was rendered at this examination.  

At the August 2008 VA examination, sensation was found to be intact to light touch for all dermatomes o the bilateral lower extremities.  Muscle strength was normal and there was no muscle atrophy.  Knee and ankle jerk reflexes were diminished on the left.  Again, no neurological disability was diagnosed.  

At the October 2008 VA examination, there was decreased absent pinprick sensation in the left lower extremity, as well as positive foot drop on the left.  However, motor skills were normal and muscle atrophy and muscle spasms were absent.  

Private treatment records from August 2010 note a diagnosis of lower lumbar radiculopathy.  

At the November 2010 VA examination, the Veteran reported numbness in his toes, as well as numbness along the lateral calves into the toes of both feet after standing at length or walking long distances.  Examination revealed diminished sensation in the L4-L5 nerve roots bilaterally.  Reflexes were diminished in the knees and absent in the ankles bilaterally.  

Based upon the above medical evidence, the Board finds that a separate disability rating is warranted because the objective medical evidence demonstrates that the Veteran suffers from a separate neurological disability of the lower extremities, which is due to his service-connected lumbar disc disease status post laminectomy.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (1) (2011), see also Bierman v. Brown, 6 Vet. App. 125 (1994).  The Board acknowledges that the evidence is somewhat conflicting regarding whether the Veteran has a separate neurological disability.  However, left foot drop has been diagnosed as far back as June 2005 and although even at the November 2010 VA examination, no firm neurological disability was diagnosed, the examiner indicated the presence of continued nerve root irritation signs and symptoms, and the previous VA examinations have all shown diminished reflexes, some diminished strength, and some abnormal sensory examinations.  

Therefore, based on the foregoing, the Board concludes that the Veteran does suffer from additional neurological deficiency of the lower extremities, so as to warrant a separate disability rating under the diagnostic codes pertinent to rating neurological disorders.  See Bierman, 6 Vet. App. at 129-132.  Accordingly, the Board concludes that service connection is warranted for radiculopathy of the lower extremities.
The Board also concludes that the RO should implement the Board's decision in this regard by assigning the specific rating in the first instance in order to preserve the Veteran's due process rights including the right to appeal the specific rating to the Borad.  


EXTRASCHEDULAR CONSIDERATION

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's lumbar disc disease status post laminectomy is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability. If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms"(which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, there are higher ratings available under the diagnostic codes, but the Veteran's disability is not productive of such manifestations.  As such, it cannot be said that the available schedular evaluation for the disability is inadequate. 

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected lumbar disc disease status post laminectomy under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met. Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki,  22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service- connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued, and the record does not otherwise reflect, that his disability renders him totally unemployable.  Accordingly, the Board concludes that a claim for TDIU has not been raised.


ORDER

An initial rating in excess of 10 percent for lumbar disc disease status post laminectomy for the time period beginning on July 23, 2007 but prior to October 6, 2008, is denied.

An increased initial rating of 20 percent for lumbar disc disease status post laminectomy for the time period beginning on October 6, 2008, is granted, subject to the criteria governing the award of monetary benefits.

An initial rating in excess of 20 percent for lumbar disc disease status post laminectomy for the time period beginning on October 6, 2008, is denied.

A separate disability rating, to be assigned by the Regional Office, for radiculopathy of the lower extremities is granted.


REMAND

Reason for Remand:  To obtain a VA examination with opinion.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In this case, the Veteran seeks service connection for residuals of a head injury and a neck disability, each claimed as the result of an in-service injury.  He also alleged that his neck disability is the result of the residuals of his head injury.

Specifically, the Veteran claims that during service he was struck by a bullet which penetrated the ceramic material of the helmet he was wearing.  The bullet hitting his helmet caused his head to be slammed into an "extreme position" lifting him off his feet and throwing him up and through the air, slamming into his left shoulder and side, and then down to the helicopter floor on his back.  He was unconscious for over an hour.

The service treatment records reflect that in September 1968 the Veteran was admitted for a head wound from an AK-47 bullet.  The bullet entered his helmet, spun around, and came out the left frontal area causing a laceration in that area.  He was unconscious for a short period of time.  However, he was never hospitalized.  A few days later he fainted for a short period of time.  There were no tonic or clonic movements or any other evidence of a seizure or stroke; however, he was sent for evaluation.  Physical examination was unremarkable.  The diagnosis was possible basilar skull fracture, treated.  Another October 1968 service treatment record notes that the Veteran suffered a laceration of the forehead due to enemy ground fire.  October 1968 X-ray studies of the skull revealed no bony abnormalities, and no evidence of fracture.  Additional October 1968 service treatment records note complaints of a headache and stiff neck with some residual dizziness on standing.  Examination of the cranial nerves was normal.  Mental status examination was also normal.  The impression was post concussion syndrome.  A November 1968 service treatment record notes that two months after the trauma the Veteran was completely asymptomatic.  Physical examination, including neurological and skull examinations were all within normal limits.  No basilar skull fracture was actually demonstrated.  A September 1969 annual flying examination report notes that neck examination was normal.  It was specifically noted that the Veteran has a waiver for syncopal attack eight days following bullet wound to head on September 30, 1968; the Veteran was noted to be completely asymptomatic since that time without dizziness, syncope, visual changes or other problems.  The Veteran denied any other significant medical or surgical interval history.  The January 1972 separation examination report notes normal examination of the neck.  Also noted was the he suffered a superficial wound to the forehead caused by a gunshot wound in 1968.  It was specifically noted that there was no resulting permanent damage, complications, or sequela.  On the accompanying report of medical history the Veteran indicated that he had suffered from a head injury.  

An August 2008 VA examination report notes that the Veteran has headaches that have been going on for the past 15 to 20 years.  They come and go, averaging about three headaches a week.  They are not more frequent or more intense now than they used to be.  The headaches start behind both eyes.  The headache will either stay there or occasionally go into the temporal areas.  The headaches average about 8/10 on the pain scale.  The Veteran occasionally has nausea with the headaches but no vomiting.  However, he cannot eat during a headache.  The diagnosis was migrainous type headaches.  The examiner opined that it is less likely than not that the headaches are related to the Veteran's grazed bullet incident in service.

Unfortunately, the examiner provided no explanation for the negative opinion stated.  As such, the examination is inadequate and a remand is necessary to obtain a new VA examination with opinion.
The Board finds that the Veteran's service connection claim for a neck disability is inextricably intertwined with the issue of entitlement to service connection for residuals of a head injury.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  Specifically, in his December 2008 VA Form 21-4138, the Veteran claimed that his neck disability is "due to his residuals of a head injury."  As such, the development required for the residuals of a head injury claim must be addressed before the Board can adjudicate the service connection issue involving the neck disability.  Therefore, this issue is deferred.

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination to determine the nature and etiology of any current residuals of a head injury.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review the claims file and provide a diagnosis/diagnoses with respect to current residuals of a head injury that may be present.  

The examiner should then comment as to whether it is at least as likely as not (50 percent likelihood or greater) that any current residuals of a head injury, to include the currently diagnosed migraine headaches, is causally or etiologically related to his active service to include the September 1968 bullet injury.  The examiner should comment on the August 2008 VA examiner's negative opinion.
If any diagnosed residuals of a head injury are found to be etiologically related to active service, the examiner should provide an opinion as to whether it is at least as likely as not that the current neck disability is caused or aggravated (permanently worsened beyond the normal progression of the disorder) by the residuals of a head injury.  If the examiner finds that the neck disability is aggravated by the residuals of a head injury, the examiner should quantify the degree of aggravation if possible.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4. (2011), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

2.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The appellant has the right to submit additional evidence and/or argument on the matter or matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the appellant until he is notified. 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


